Citation Nr: 1227561	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  06-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of colorectal cancer, to include on a direct basis or as due to Agent Orange exposure or asbestos exposure.

2.  Entitlement to service connection for a gastrointestinal disorder (other than residuals of colorectal cancer), to include diverticulitis and gastroesophageal reflux disease (GERD) on a direct basis or as due to Agent Orange exposure or asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2005 RO rating decision that, in pertinent part, denied service connection for a stomach disorder, to include as due to Agent Orange exposure.  A September 2005 RO decision (issued in a statement of the case), in pertinent part, denied service connection for a residuals of colorectal cancer (claimed as a stomach disorder), to include as due to Agent Orange exposure or asbestos exposure. 

In October 2008, the Board, in pertinent part, remanded the issue of entitlement to service connection for residuals of colorectal cancer (claimed as a stomach disorder), to include as due to Agent Orange exposure or asbestos exposure, for further development. 

In October 2009, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in December 2009.  In January 2010, the Board requested further clarification of, and an addendum to, the December 2009 VHA opinion.  An addendum to the VHA opinion was obtained in February 2010.  In March 2010, the Veteran and his representative were provided with a copy of the VHA opinion and the February 2010 addendum.  In April 2010, the Veteran and his representative submitted additional argument as to his claim. 

In an April 2010 decision, the Board denied a claim stylized as entitlement to service connection for residuals of colorectal cancer (claimed as a stomach disorder), to include as due to Agent Orange exposure or asbestos exposure.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  An October 2010 Court Order granted the motion. 

In January 2011, the Board remanded the claim to the RO for further evidentiary development.

For the reasons expressed below, the Board has restylized the title page to reflect two separate issues in an effort to provide greater clarity regarding the benefits being sought by the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board remanded the claim to the RO for further evidentiary development which included an attempt to obtain records from the National Personnel Records Center (NPRC) of an alleged hospitalization of the Veteran in 1968 due to "stomach problems."  Unfortunately, the NPRC has been unable to obtain any of these records.

When service treatment records (STRs) are missing, VA has a heightened obligation to "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs.  See Cromer, 19 Vet. App. at 217-18 (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown). 

As a result of the missing STRs, the record reveals very little information regarding the "stomach problems" for which the Veteran was reportedly hospitalized during service.  Thus, this gap in the evidentiary record requires an additional VA examination wherein a VA examiner can elicit the symptoms and types of treatments for stomach problems experienced by the Veteran during active service. 

Notably, the Veteran has primarily pursued a claim of service connection for residuals of colorectal cancer claimed as due to asbestos exposure or Agent Orange exposure.  At times, the Veteran appears to assert that the "stomach problems" experienced during service demonstrate the onset of gastrointestinal disability in service.  See, e.g., Veteran's March 2010 statement (referring to the current gastrointestinal problems as being the "same problems" treated in service).  The record also reflects concurrent gastrointestinal disorders involving diverticulitis and GERD.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  The Court, citing the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) which held that VA must apply a "sympathetic reading" to a lay person's pleadings, indicated that VA's attention should be focused upon the symptoms the claimant is attempting to service-connect.

The record, as a whole, appears to raise a theory of service connection for either colorectal cancer, diverticulitis and/or GERD on a direct basis as having first manifested in service.  See 38 C.F.R. § 3.303.  The Veteran has presented medical opinion that his colorectal cancer is due to asbestos exposure, but no medical opinion regarding the nature and etiology of his diverticulitis and/or GERD.  For the sake of clarity, the Board rephrases the Veteran's claim initially alleged as stomach problems into two separate claims for adjudication.  See generally Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008) (discussing that separate diagnoses may constitute separate claims for adjudication purposes).

The Board further notes that the record contains conflicting medical opinions and medical treatise materials regarding whether a causal relationship exists between asbestos exposure and colorectal cancer.  The Board concedes that the Veteran's military duties of working on brake linings and clutches exposed him to asbestos-containing dust and products.  In light of the Veteran's unresolved allegations of "stomach problems" during service and the conceded asbestos exposure, the Board will seek additional opinion which considers this claim on a direct basis as well as reconciling the conflicting sources of information concerning the potential causal relationship between asbestos exposure and colorectal cancer.

Accordingly, the case is REMANDED for the following: 

1.  Schedule the Veteran for additional examination by a qualified medical doctor to determine the nature and etiology of his diagnosed colorectal cancer, diverticulitis and GERD.  The contents of the claims folder must be made available for review.  The examination report and opinion must address the following:

      a) obtain a history from the Veteran regarding the symptoms and types of treatments for stomach problems experienced by him during active service, to include his recollections of any particular diagnosis offered;

      b) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's colorectal cancer had its onset during active military service, to include an explanation as to whether there is any medical reason to believe that the Veteran's inservice manifestations of stomach problems demonstrated the onset of colorectal cancer in service?

      c) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's inservice exposure to asbestos caused his colorectal cancer;

      d) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's inservice exposure to asbestos aggravated his colorectal cancer beyond the normal progress of the disorder;

      e) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's diverticulitis had its onset during active military service, to include an explanation as to whether there is any medical reason to believe that his inservice manifestations of stomach problems demonstrated the onset of diverticulitis in service?

      f) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's inservice exposure to asbestos and/or Agent Orange caused his diverticulitis;

      g) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's inservice exposure to asbestos and/or Agent Orange aggravated his diverticulitis beyond the normal progress of the disorder;

      h) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's GERD had its onset during active military service, to include an explanation as to whether there is any medical reason to believe that his inservice manifestations of stomach problems demonstrated the onset of colorectal cancer in service?

      i) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's inservice exposure to asbestos and/or Agent Orange caused his GERD; and

      j) provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's inservice exposure to asbestos and/or Agent Orange aggravated his GERD beyond the normal progress of the disorder;

In providing these opinions, the examiner is requested to consider the following:

* the Board's factual finding that the Veteran's military duties of working on brake linings and clutches exposed him to asbestos-containing dust and products;
* the Board's factual finding that the Veteran was exposed to herbicides during active military service;
* the Board's factual finding that the Veteran's service treatment records regarding a hospitalization for "stomach problems" are unavailable, and that the missing information should be supplemented by the Veteran's recollections;
* the significance, if any, of the Veteran's inservice treatment for stomach problems;
* the April 2012 opinion from Craig Richards, DO, including the relative merits of the medical journal articles relied upon in supporting the opinion and the assertion that the Veteran has no other risk factors for colon cancer;
* the March 2011 VA examination report wherein the examiner commented that the medical literature was equivocal regarding the link between asbestos exposure and colon cancer, but that some studies show an increased risk of 1.5 when compared to the population unexposed to asbestos; and
* the significance, if any, of the Veteran's 11-12 year history of smoking one pack of cigarettes per day which ceased in the early 1970s.

If the examiner is not able to provide an opinion, he or she should explain why.

2.  Thereafter, readjudicate the claims as listed on the title page.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board. 

The purposes of this remand are to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

